Citation Nr: 1721717	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-22 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

2. Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) for the period prior to November 6, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD with depressive disorder with an initial evaluation of 30 percent, effective September 13, 2010.  A subsequent June 2013 rating decision granted an increased evaluation of 100 percent, effective November 6, 2012.

As explained below, the Board has awarded a 100 percent rating for the Veteran's PTSD with depressive disorder for the entire period prior to November 6, 2012.  As a result, a 100 percent evaluation for PTSD with depressive disorder is effective September 13, 2010.  Thus, the issue of entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) has been raised for the period from September 13, 2010, to November 6, 2012.  The record shows that in light of the Board's grant of a 100 percent evaluation for the PTSD with depressive disorder on appeal, the criteria for SMC at the (s) rate are satisfied for the period prior to November 6, 2012.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  Accordingly, this issue has been added for appellate consideration, as reflected on the cover sheet of this opinion.  The Board has characterized the issue as entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) for the period prior to November 6, 2012.

The Board notes that a September 2011 Statement of the Case was issued with respect to the Veteran's claim to reopen service connection for asbestosis.  However, the Veteran failed to submit a timely Form 9 Substantive Appeal.  As a result, that issue is not before the Board.
FINDINGS OF FACT

1. From September 13, 2010, the Veteran's PTSD with depressive disorder resulted in total occupational and social impairment.

2. From September 13, 2010, the Veteran is in receipt of a total schedular rating on the basis of his service-connected PTSD with depressive disorder and other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating exceeding 60 percent.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 100 percent for PTSD with depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. Entitlement to SMC at the (s) rate is established for the period from September 13, 2010.  38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here the Board has awarded the Veteran the full benefit sought on appeal, and as a result it has determined that the Veteran is not prejudiced by any potential procedural defect.  Thus, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II. Increased Rating for Posttraumatic Stress Disorder

As depicted above, the Board is treating this matter as a claim for an increased initial rating in excess of 30 percent for PTSD with depressive disorder.  This initial rating of 30 percent was granted effective September 13, 2010.  A 100 percent evaluation, the schedular maximum, was later granted effective November 6, 2012.  The Board will make a determination as to the claim for an increased rating from September 13, 2010, to November 5, 2012.  The Board will not address the time period from November 6, 2012, as the Veteran is already in receipt of the schedular maximum 100 percent evaluation for PTSD with depressive disorder.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's PTSD with depressive disorder is currently assigned a 30 percent disability rating from September 13, 2010, and a 100 percent disability rating from November 6, 2012, under Diagnostic Code 9411.  The Veteran seeks an increased rating. 

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

Under Diagnostic Code 9411, the criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO originally certified the Veteran's appeal to the Board on September 30, 2013.  As a result, the provisions of the rule are not for application.

Factual Background

The Veteran submitted a December 2010 letter from a private mental health professional.  It reported that the Veteran began treatment in August 2008 for his PTSD and within the past year sought treatment on a "weekly basis due to the intensity and severity of his symptoms."  The Veteran had difficulty forming trusting and meaningful relationships, and had intense feelings of desolation, social isolation, withdrawal, and insomnia.  The Veteran reported panic attacks, with generalized feelings of doom and loss of control.  The Veteran avoided family and social gatherings, instead preferring to isolate himself.  He had recurring suicidal ideations, with no specific plans.  The examiner reported marginal progress in treatment and assigned a GAF score of 45.

At the Veteran's initial VA psychiatric examination in June 2011, physical examination revealed normal dress, unremarkable psychomotor, normal speech, cooperative attitude, constricted affect, dysphoric mood, intact attention, orientation to all spheres, unremarkable thought process, unremarkable thought content, no delusions, insight capable of understanding there is a problem, judgment consistent with understanding the outcome of behavior, sleep impairment, no hallucinations, and no inappropriate behavior.  The Veteran did report obsessive and ritualistic behavior and panic attacks.  He denied suicidal and homicidal ideation.  Impulse control was fair.  He reported episodes of violence as a result of increased irritability, specifically a physical altercation three years prior.  The Veteran was able to maintain minimum personal hygiene and had no problem with activities of daily living.  The examiner assigned a GAF score of 55.  The Veteran was employed fulltime and the Veteran reported missing 15 days of work over the last year.  The examiner determined that there was not total occupational and social impairment due to PTSD symptoms.

In the Veteran's February 2012 Notice of Disagreement, he stated that symptoms of his PTSD had resulted in him missing 5 to 6 months of work over the previous year.  

A March 2012 letter from the Veteran's private mental health professional reiterates symptoms described in the December 2010 letter.  The examiner again notes recurrent suicidal ideation. He continued to assign a GAF score of 45. 

Records of VA outpatient treatment in 2011 and 2012 show that the Veteran was receiving mental health assessments and medication from a VA psychiatrist approximately every three months.  The attending clinicians noted that the Veteran was receiving private therapy up to twice weekly and had frequent contact with a suicide hot line with frequent recurrent ideations.  Clinicians also noted that the Veteran's anti-depressive medication caused sleepiness at work during rotating shifts at the steel mill as a crane operator. 

In a February 2012 substantive appeal, the Veteran noted that he had been receiving private therapy on a weekly basis and had missed five to six months of work in the past year and was currently on extended sick leave from work. 

The Veteran's July 2012 VA Form 21-8940 Application for a TDIU indicated that he last worked fulltime on January 24, 2012, and become too disabled to work on that date due to diabetes and PTSD.  This date of last employment is confirmed by a January 2013 response to an Employment Information Request by the Veteran's previous employer, U.S. Steel.  

Records obtained from the Social Security Administration show that the agency awarded disability benefits effective in January 2012 in part because of mood disorder.  SSA considered records from the private psychologist as well as records of VA examination and outpatient treatment.  In a May 2012 letter, the private psychologist noted that he twice recommended that the Veteran take a leave of absence of several months from his job.  

The previously referenced November 6, 2012, Disability Benefits Questionnaire submitted by the Veteran depicts a variety of symptoms, ultimately concluding that the manifestations of the Veteran's PTSD with depressive disorder results in total occupational and social impairment.  As a result of the examination, the RO awarded the Veteran a 100 percent evaluation for the Veteran's PTSD with depressive disorder.  

The Veteran's private mental health professional submitted an August 2013 letter stating that the Veteran's PTSD symptoms have remained consistent from 2010 to present, and in fact, were possibly more severe in 2010.  

Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 100 percent disability rating for the entire period on appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, private medical records, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment. 

In reaching this finding, the Board notes that the symptoms documented at the June 2011 VA examination are clearly inconsistent with total occupational and social impairment, necessary for a 100 percent evaluation.  However, the Board finds the statements from the Veteran's private mental health provider to be more probative in this instance as they are based upon weekly treatment sessions.  Specifically, the Board finds the August 2013 letter discussing the consistency of the Veteran's symptoms associated with PTSD from 2010 to present to be most probative.  VA outpatient treatment records are entirely consistent with the private psychologist's assessments.  Moreover, the severity of the disorder observed by the November 2012 examiner did not start on the date of the examination but had persisted for some time.  As a result of this letter, and the other statements from the private provider, the Board finds it difficult to differentiate the severity of the Veteran's PTSD symptoms at any point during this period, as the only medical evidence inconsistent with the private examiner's statements is a single VA examination.  Simply put, the Board finds that due to the weekly treatment sessions, the private examiner has greater insight into the overall severity of the Veteran's disability over this time period.

Furthermore, the Board notes that the Veteran's TDIU application and employment information from his prior employer states that he was employed fulltime up until January 24, 2012.  Fulltime employment is seemingly inconsistent with total occupational impairment necessary for a 100 percent disability evaluation for PTSD.  However, in this instance, the Board accepts the Veteran's statement in his February 2012 Notice of Disagreement that he had missed 5 to 6 months of work over the previous year as a result of PTSD.  While this differs from his report at the June 2011 VA examination of 15 days missed over the previous year, they relate to partially distinct timeframes.  His reports are consistent with those of his attending psychologist who twice recommended long leaves of absence which were granted by his employer until he ceased work because of multiple disabilities.  Again resolving doubt in favor of the Veteran, the Board finds this amount of time missed at work to be largely consistent with total occupational impairment.

Throughout the period on appeal, the Veteran has exhibited a variety of symptoms.  The Board acknowledges that there has apparently been a degree of fluctuation with respect to the severity of his symptoms, as indicated by review of the June 2011 VA examination.  The Veteran did not display most of the features suggested in the rating criteria as examples of a 100 percent rating.  Nevertheless, the Board finds that the entire disability picture, particularly with respect to occupational function is more persuasive.  After a thorough review of the evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the disability picture resulting from his symptoms of PTSD more nearly approximate a 100 percent disability evaluation due to total occupational and social impairment.  38 C.F.R. § 4.3, 4.7.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344 (a). 

In summary, the Board believes that a 100 percent disability evaluation for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126 (a).  Accordingly, his myriad of symptoms during this period more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation.

III. SMC under 38 U.S.C. § 1114 (s) Prior to November 6, 2012

The Board finds that entitlement to SMC under 38 U.S.C.A. § 1114 (s) is warranted for the period from September 13, 2010. 

As relevant to this case, special monthly compensation is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). 

Here, as discussed above, a 100 percent initial evaluation has been assigned for the Veteran's PTSD with depressive disorder, effective September 13, 2010.  See 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).  Multiple other disabilities service-connected since the September 13, 2010 effective date of the 100 percent evaluation for PTSD with depressive disorder, involving anatomical segments or bodily systems different from the Veteran's psychiatric system, command a combined rating that exceeds 60 percent for the period since September 13, 2010.  See 38 C.F.R. § 4.25.


ORDER

Entitlement to an initial disability rating of 100 percent for posttraumatic stress disorder (PTSD) with depressive disorder is granted.

Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) is granted from September 13, 2010.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


